   Case 5:17-cv-00151-MWF-DTB Document 37 Filed 10/18/18 Page 1 of 1 Page ID #:135




                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES -- GENERAL

Case No.     EDCV 17-151-MWF(DTBx)                                     Dated: October 18, 2018

Title:       Jody Avery, et al. -v- Pacific Coachworks, Inc.

PRESENT: HONORABLE MICHAEL W. FITZGERALD, U.S. DISTRICT JUDGE

             Rita Sanchez                                          None Present
             Courtroom Deputy                                      Court Reporter

ATTORNEYS PRESENT FOR PLAINTIFFS:                    ATTORNEYS PRESENT FOR DEFENDANTS:

             None Present                                        None Present

PROCEEDINGS (IN CHAMBERS):                     COURT ORDER

       In light of the Notice of Settlement [36] filed on October 18, 2018, the Court sets a
hearing on Order To Show Cause Re Dismissal for November 19, 2018 at 11:30 a.m. If a
stipulated dismissal is filed prior to this date, the matter will be taken off calendar and no
appearance is needed. All other dates and deadlines are hereby vacated.

         IT IS SO ORDERED.




MINUTES FORM 90                                                  Initials of Deputy Clerk     rs   
CIVIL ‐ GEN
                                               -1-
